Citation Nr: 0512455	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  95-16 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1974 to June 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1993 
rating decision by the Los Angeles Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for chronic urinary tract infections, and denied a 
permanent and total disability rating for pension purposes.  
Those matters were previously before the Board in February 
1998, when the Board denied service connection for chronic 
urinary tract infections, and remanded for further 
development the issue of entitlement to a permanent an total 
disability rating for pension purposes.  


FINDING OF FACT

The veteran failed to report to March 2000 and February 2004 
VA examinations scheduled in conjunction with his claim for 
pension benefits (and necessary to establish his entitlement 
to such benefits); good cause for his failure to appear is 
neither shown nor alleged.  


CONCLUSION OF LAW

The veteran's claim seeking VA pension benefits must be 
denied because he failed (without good cause) to report for 
VA examinations scheduled to determine his entitlement to 
such benefits.  38 C.F.R. §§ 3.326(a), 3.655 (2004); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(2002)) became law.  Regulations implementing the VCAA are at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA provides, among other things, for notice and 
assistance to claimants under certain circumstances, and the 
duty to notify claimants includes the duty to tell them what 
evidence, if any, they are responsible for submitting to 
substantiate their claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

While it remains unsettled whether or not the VCAA applies 
(and if so, to what extent) in a case (as here) where the law 
is dispositive (see Dela Cruz v. Principi, 15 Vet. App. 143 
(2001)), the Board concludes that VA notification 
requirements are satisfied.  In November 2002 and July 2003 
correspondence from the RO, and in a supplemental statement 
of the case (SSOC) in March 2004, the RO informed the veteran 
of the controlling law and regulations, and of what the 
record showed.  As this appeal requires a strictly legal 
determination, there is no reasonable possibility that 
further notification or assistance to the veteran would aid 
in substantiating his claim; and, as is further explained 
below, the Board finds that remanding this case for 
correction of any perceived notice deficiencies would, under 
the circumstances presented, be pointless.  

Essentially, the veteran contends that he is permanently and 
totally disabled as a result of his various physical 
disabilities.  The law authorizes the payment of pension to a 
veteran of a war who has requisite service and who is 
permanently and totally disabled from disability not the 
result of his own willful misconduct.  38 U.S.C.A. § 1521 
(West 2002) ; 38 C.F.R. §§ 3.342, 4.17 (2004).  

In the October 1993 decision now on appeal, the RO denied a 
permanent and total disability rating for pension purposes 
(including on an extra-schedular basis), finding generally 
that the evidence did not support the veteran's claim.  The 
RO specifically noted that the veteran last worked in 1991 as 
an assistant printer, and had attended community college.  It 
was further noted that the health problems claimed by the 
veteran; to include chest pain and chronic disorders 
involving his neck, back, and left shoulder, resulted from an 
automobile accident in 1977 which was determined by VA to be 
the result of the veteran's willful misconduct; thus they 
could not be considered in determining entitlement to VA 
pension benefits.  (See unappealed Administrative Decision 
dated in October 1993).  
As noted in the Introduction above, the Board remanded this 
case in February 1998 for further development of the 
evidence.  Specifically, the Board directed, in pertinent 
part, that the veteran be afforded a comprehensive VA 
examination for the purpose of obtaining an express medical 
opinion as to the effect of the disabilities (not due to 
willful misconduct) on the veteran's employability and 
whether any innocently acquired disabilities might prevent 
the veteran from working.  

The record reflects that all RO correspondence (including 
notices of scheduled examinations) sent to the veteran since 
the initiation of this appeal was mailed to his last known 
address; none has been returned as undeliverable.  

Pursuant to the February 1998 Board remand, the RO scheduled 
a VA examination for medical evaluation of the veteran in 
March 2000.  He failed to report for said examination, and 
did not provide any cause for failing to report.  In a June 
2000 SSOC, the RO affirmed the previous denial of a permanent 
and total disability rating for pension purposes.  In the 
SSOC, the RO noted that the veteran had failed to report for 
VA examination scheduled in March 2000, and that "evidence 
expected from this examination which might have been material 
to the outcome of this claim could not be considered."  The 
June 2000 SSOC informed the veteran that "[u]nless we can 
get medical evidence of a permanent and total disability that 
was not due to the auto accident we are unable to grant this 
benefit . . . ."  

A VA examination for medical evaluation of the veteran was 
also scheduled in February 2004.  He failed to report for 
said examination, and again did not provide cause for failing 
to report.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a); 38 
C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).  

When a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim (emphasis added), 
here the claim for pension benefits, the claim shall be 
denied.  38 C.F.R. § 3.655.

The evidence in this matter is simple and clear, and has not 
been placed in dispute.    VA twice scheduled a medical 
examination necessary to determine the veteran's entitlement 
to the benefit sought.  Each time he failed, without good 
cause, to report for the examination.  There is nothing in 
the record to suggest that he did not receive notice of the 
examinations (or any other communications from VA).  The 
"duty to assist" the veteran in the development of facts 
pertinent to his claim is not a "one-way street."  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  The veteran must also 
be prepared to meet his obligations by cooperating with VA's 
efforts to provide an adequate medical examination and 
submitting to the Secretary all medical evidence supporting a 
claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  In a case 
such as this, where additional development is required to 
determine entitlement to pension benefits, a veteran may not 
passively sit by under circumstances where his cooperation is 
essential in obtaining the putative evidence.  Wood, 1 Vet. 
App. at 193.  In such a situation, the controlling 
regulation, 38 C.F.R. § 3.655, mandates denial of the claim.  
The law is dispositive, and the claim must be denied.  See 
Sabonis, 6 Vet. App. at 430.


ORDER

A permanent and total disability rating for pension purposes 
is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


